Citation Nr: 1031429	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-37 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, 
claimed as secondary to service-connected diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for obstructive 
sleep apnea.  

In January 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that in the Veteran's VA Form 9, Appeal to the 
Board of Veterans' Appeals, received in December 2008, the 
Veteran indicated that he wanted a Board hearing.  Additionally, 
in a December 2008 statement, the Veteran's representative 
indicated that he wished to have a local hearing before a 
Decision Review Officer (DRO), before the claim goes before the 
Board.  In a subsequent November 2009 statement, the Veteran's 
representative again requested a DRO hearing at the Philadelphia 
RO.  Although a Board hearing was held in January 2010, there is 
no indication in the record that the DRO hearing has been 
scheduled or that the Veteran has withdrawn his request for a DRO 
hearing.  Accordingly, this case must be remanded to afford the 
Veteran the requested DRO hearing. See 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.700 (2009).

A VA examination was conducted in May 2008 to determine if the 
Veteran's sleep apnea is related to the service-connected 
diabetes mellitus.  The examiner indicated that while the Veteran 
has both conditions, that there was no relationship between the 
conditions.  The examiner did not provide a rationale for that 
conclusion, only noting that the Veteran did not furnish any 
evidence in support of the claimed nexus between the two 
conditions.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that to have probative value, a medical examination 
submitted to the Board must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (a medical opinion must support its conclusions with an 
analysis that can be considered and weighed against contrary 
opinions).

The Board finds that because the May 2008 VA examiner provided no 
rationale for his opinion, the examination report does not meet 
the requirements imposed by the Court.  VA regulations provide 
that where "diagnosis is not supported by the findings on the 
examination report or if the report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 
(2009); see 38 C.F.R. § 19.9 (2009).  As the record does not 
contain sufficient and adequate medical evidence for the Board to 
make a decision on the claim, a remand is necessary to obtain 
another VA examination and medical opinion.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c)(4).

At the hearing in January 2010, the Veteran indicated that he was 
receiving treatment for sleep apnea from both VA and private 
treatment providers.  The most recent private treatment records 
are dated in May 2008 and there are no VA treatment records in 
the claims file.  All pertinent treatment records must be 
obtained.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a DRO hearing at 
the RO unless otherwise indicated by the 
Veteran or his representative.  Notify him of 
the date, time and location of his hearing 
and place a copy of the hearing notice letter 
in his claims file.  If the Veteran fails to 
appear for the scheduled hearing, or 
otherwise indicates he no longer desires such 
a hearing, such should be documented in the 
record.  

2.  Obtain all current records of the 
Veteran's treatment, from any private 
treatment providers dated from May 2008 to 
the present and all records of treatment of 
the Veteran at any VA medical facility.  All 
records obtained must be associated with the 
claim file.

3.  Schedule the Veteran for an appropriate 
VA respiratory examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests, to include sleep studies if 
required, should be performed.  The examiner 
should opine as to whether it is at least as 
likely as not that any currently diagnosed 
sleep apnea is related to military service or 
to the service-connected diabetes mellitus, 
type II.  A full and complete rationale 
must be provided for all opinions 
expressed.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training). 

4.  After conducting any additional 
development deemed appropriate, readjudicate 
the claim with consideration of the 
additional testimony and evidence received.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


